DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of compound 34 (specification page 51, Table 5) as the species elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.   

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: for grammatical reasons, in the first sentence of the last paragraph of the texts, the singular verb is (“…wherein the saturated groups is…”) should properly be the plural: are.  
Appropriate correction is required.

Claim 21 is objected to because of the following informalities: for grammatical reasons, in the first line of the claim, the indefinite article a should appear before the noun cell.  
Appropriate correction is required.  



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 16-19, 21, 22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a cell proliferation disorder which is a cancer where such treatment do not encompass prophylaxis or prevention, does not reasonably provide enablement for such methods when they do encompass prophylaxis or prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and 
a) The claims are extraordinarily broad: “A method of treating a cell proliferation disorder in a subject in need thereof, comprising administering a therapeutically effective amount of the compound of claim 1” (claim 13).  Claims 14 and 16-19 further define the disorder.  “A method of treating [a] cell proliferation disorder in a subject in need thereof, comprising administering a therapeutically effective amount of the liposomal formulation of claim 20” (claim 21).  Claims 22 and 24-27 further define the disorder.  
The examiner notes that the term treating is explicitly defined in the specification as encompassing the prophylaxis or prevention of the disorder (specification page 26, [0070]-[0071]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be preventable.  
d) The level of skill in the art is considered to be relatively high.

The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds and compositions provide prophylactic protection against or that they prevent cancer.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant compounds and compositions are actually efficacious in the prophylactic protection against or the prevention of cancer.  However, the specification must teach how to make and use the invention, not teach how to figure out for oneself how to make and use the invention.  In re Gardner, 166 USPQ 138 (CCPA 1970). 
In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2…”, and the claim also recites “…specifically O…” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Analysis of other instances of “specifically” and “more specifically” clauses in the claim are similar.  

Markush Search
All claims have been examined with respect to formal matters.
The elected species has been searched and is deemed free of the prior art.
The search was therefore expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using Formula (I) of claim 1: R1=a C1 alkyl substituted with a heterocycle; R2=a substituted aryl where the substituted group is halo; Q=CH2; Ar=unsubstituted aryl (phenyl); R3 and R4 along with the nitrogen atom form a nitro (NO2) group.  
	All claimed and unexamined subject matter which does not read on the above species is hereby withdrawn from consideration, for purposes of this Office Action, as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 8, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bioorganic & Medicinal Chemistry Letters (1995), 5(2), pp. 127-132.
	The reference teaches inventor’s compound (page 128, SCHEME, compound 4).  (The examiner notes for clarity of the record that the reference’s SCHEME teaches several other of inventor’s compounds as well viz. compounds 5 and 6.  All the compounds are intermediates in a larger synthesis scheme.)

Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/14/2021